DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Abstract is too long. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the energy generator in series with the flow (V) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder detection device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962).
Regarding claim 1,Turney discloses an apparatus for configuring a multivalent energy supply system, the apparatus comprising: a memory device (312, [0057]) in which a base configuration (BK) is stored, the base configuration comprising: a plurality of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (28, heater subplant & chiller subplant) which use at least two different energy carriers to provide energy in the form of heat and/or cold and/or electrical energy ([0028,0040]- hot and cold) a flow (V)  (Figure 2, Hot water loop and cold water loop) through which a carrier medium flows ([0036]) which receives energy from the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) and transports it to a consumer circuit (i.e. building); a return flow (R) which receives the carrier medium coming from the consumer circuit; a buffer storage (P) (242), arranged between the flow (V) and the return flow (R) for temporarily storing energy which is supplied to the buffer storage (P) via the flow (V); wherein the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2)  (heater subplant in Figure 2) within the base configuration (BK) can be arranged at positions in parallel to the buffer storage (P) (242) between the flow (V) (214) and return flow (R)(202) and/or in series in the flow (V); and a detection device  ([0075],302) configured to detect, for each of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2), a type from a predetermined set of energy generator types and a position of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) within the base configuration (BK) stored in the memory device; wherein the apparatus is configured to transmit the base configuration (BK) to a control device which controls the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) based on their detected type and position within the base configuration (BK)([0048]). 

Regarding claim 2,Turney discloses the apparatus according to claim 1, wherein, in the base configuration (BK), at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2)  (232,Figure 2) are arranged in parallel to each other between the flow (V) (to building near  234 in Figure 2) and the return flow (R) (216). 
Regarding claim 3, Turney discloses the apparatus according to claim 2, wherein, in the base configuration (BK), one of the at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (232, Figure 2) is arranged upstream at the flow (V) with respect to the buffer storage (P) (244). 
Regarding claim 4, Turney discloses the apparatus according to claim 3, wherein, in the base configuration (BK), the other of the at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (220, Figure 2) is arranged downstream at the flow (V) with respect to the buffer storage (P) (242). 
Regarding claim 5, Turney discloses the apparatus according to claim 1, wherein, in the base configuration (BK), a first energy transfer (U) (226Figure 2) at which the carrier medium flows into the consumer circuit via the flow (V) is arranged in parallel to the buffer storage (P) (244, [0048]). 
Regarding claim 6, Turney discloses the apparatus according to  claim 5, wherein, in the base configuration (BK) in parallel to the first energy transfer (U), at least one primary-side energy transfer (UP) (226, Figure 2) is arranged upstream at the flow 
Regarding claim 9, Turney discloses the apparatus according to claim 1, wherein the detection device is further configured to detect, for each of the buffer storages (P, PP, PS) ([0078]), a type from a predetermined set of buffer storage types. 
Regarding claim 10, Turney discloses a method of configuring a multivalent energy supply system, the method comprising the steps of: reading out a base configuration (BK) from a memory device, wherein the base configuration (BK) comprises at least: a plurality of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) which use at least two different energy carriers to provide energy in the form of heat and/or cold and/or electrical energy; a flow (V) through which a carrier medium flows which receives energy from the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) and transports it to a consumer circuit; a return flow (R) which receives the carrier medium coming from the consumer circuit; a buffer storage (P) arranged between the flow (V) and the return flow (R) for temporarily storing energy which is supplied to the buffer storage (P) via the flow (V); a first energy transfer (U) arranged in parallel to the buffer storage (P) and at which the carrier medium flows into the consumer circuit via the flow (V); wherein the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2)   (heater subplant in Figure 2) within the base configuration (BK) can be arranged at positions in parallel to the buffer storage (P)  (242,Figure 2) between the flow (V) (214) and return flow (R) (202) and/or in series in the flow (V); and detecting, by a detection device (302), for each of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962) and Knop et al. (US 10,309,258).
Regarding claim 7, Turney discloses the apparatus according to claim 1, wherein,  but not that in  the base configuration (BK) in parallel to the first buffer storage (P), at least one primary-side buffer storage (PP) is arranged upstream at the flow (V) and/or at least one secondary-side buffer storage (PS) is arranged downstream at the flow (V). 
However, Knop discloses an energy balancing system (Abstract) wherein the heat storage units are arranged in parallel (C5, L49-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to install additional energy storage buffers upstream and downstream and parallel to the first storage buffer for the purpose of balancing the heat storage between the different buffers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962) and Vanhoudt et al. (US 10,883,728).
Regarding claim 8, Turney discloses the apparatus according to claim 1, but not that at least one energy generator (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) is arranged in series between the buffer storage (P) and the energy transfer (U) in the flow (V). 
However, Vanhoudt discloses a broadband district heating system (Abstract) wherein at least one energy generator (16, Figure 1) is arranged in series between the buffer storage (32) and the energy transfer (23-2) in the flow (V). ). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include the additional energy generator in order to increase the amount of energy stored in the buffer to maintain a desired minimum increasing the systems thermal efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746